DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/003505, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claims 25-26 do not receive benefit of an earlier filing date. The contents of these claims cannot be found in their entirety in the disclosure of the prior-filed application. Specifically, the limitation “frozen uncooked dough” is not disclosed in the prior-filed application. 

Specification
The disclosure is objected to because of the following informalities:
In par. 0020 lines 5,  , “from” should be “form”.
In par. 0027 lines 2 and 4, “104” should be “204”.
In par. 0045 lines 2 and 11, it seems that “204” should be “604”.
In par. 0051 line 4, it seems that “400” and “402” should be “600” and “602”.
In par. 0051 line 6, it seems that “208” should be “608”.  
Appropriate correction is required.
Claim Objections
Claim 26 line 10 objected to because of the following informalities: the term “from” should be “form”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a food item" in line 7. It should be written as “the food item” to allow for proper antecedent basis.
Claims 3-4 and 9 recite the limitation "the protein element". These should be written as “the uncooked protein element” to allow for proper antecedent basis.
Claim 8 recites the limitation "the uncooked element". It should be written as “the uncooked protein element” to allow for proper antecedent basis. Specifically, how Claim 3-4, 8, and 9 are written though its reasonably clear which element applicant refers to, the use of interchangeable terms, “the protein element,” and the “uncooked element,” when what is actually in claim one is “the uncooked protein element,” makes it unclear if all three items are the same or different.
Claim 26 recites the limitation "a package" in lines 3 and 4. It should be written as “the package” to allow for proper antecedent basis.
Claim Interpretation
Claim 1-2, and 9 recite the limitation “without sealing the at least one cooked bread element to any other element in the package”, claim 20 recites “without sealing the two cooked portions of the bun to any other element in the package” and claim 26 recites “without sealing the at least one frozen uncooked dough element to any other element in the package. “Sealing”  and “without sealing,” is claimed and disclosed broadlyno further details are given in the specification. The drawings show the elements coming in contact/placed atop one another with each other within a singular packaging, so for examination purposes, “sealing” will mean attached in a manner that cannot be easily removed. Claims 3-8, 10-19, and 21-24 are similarly interpreted as they depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertin (US Patent No. 9,808,028).
Regarding claim 1, Bertin teaches a method of preparing a food item (method of preparing a food item Col. 1 lines 43-44), comprising the steps of: placing at least one uncooked protein element (second food element, meat preferably uncooked Col. 3 lines 27-38) and at least one cooked bread element (first food element, crepe dough or puff pastry Col. 3 lines 12-14; at least one food element can be cooked Col. Col. 3 lines 48-49) into a package without sealing the at least one cooked bread element to any other element in the package (placing first food element then second food element in a package base Col. 1 lines 45-47 fig. 4-6); sealing the package without sealing the at least one cooked bread element to any other element in the package (vacuum sealing package Col. 1 line 49); forming a food item by cooking the uncooked protein element in the sealed package without sealing the at least one cooked bread element to any other element in the package (forming food item by cooking the first and second elements in the sealed package (Col. 1 lines 48-51). 
Regarding claim 2, as in claim 1, Bertin teaches forming the food item by cooking the uncooked protein element in the sealed package without sealing the at least one cooked bread element to any other element in the package comprises cooking only the uncooked protein element (cooking the first and second elements in the sealed package Col. 1 lines 48-51). As the bread element is already cooked, it would follow that when the package is cooked, only the uncooked protein element will be cooked in the process. 
Regarding claim 3, Bertin further teaches the protein element comprising meat or fish (meat Col. 3 lines 27-34).
Regarding claims 6 and 7, Bertin further teaches the at least one cooked bread element is either fully cooked or par-cooked prior to placing the fully cooked or par-cooked bread element in the package (at least one of the food elements could be cooked or par-cooked prior to placing in package Col. 3 lines 48-50).
Regarding claim 8, Bertin further teaches using sous vide cooking to cook the uncooked element or elements in the sealed package (the food item is sous vide cooked Col. 2 lines 64-65).
Regarding claim 10, Bertin further teaches placing cheese in the package prior to sealing the package (cheese Col. 3 lines 27-34).
Regarding claim 11, Bertin further teaches placing cooked onions in the package prior to sealing the package (onions Col. 3 lines 27-34, at least one food element can be cooked Col. 3 lines 48-50).
Regarding claim 12, Bertin further teaches placing a sauce or condiment in the package prior to sealing the package (chili Col. 3 lines 27-34).
Regarding claim 14, Bertin further teaches placing a second protein element in the package prior to sealing the package (combination of listed elements – sausage, beef, ham, bacon, turkey Col. 3 lines 27-34).
Regarding claim 15, Bertin further teaches the second protein element is fully cooked prior to placing the second protein element in the package (at least one of the food elements could be cooked prior to placing in the package Col. 3 lines 48-50).
Regarding claim 16, Bertin further teaches the second kind of protein is cooked bacon (bacon Col. 3 lines 27-34, at least one of the food elements could be cooked prior to placing in the package Col. 3 lines 48-50).
Regarding claim 17, Bertin teaches the second protein element is uncooked prior to placing the second protein element in the package (second element is preferably uncooked Col. 3 lines 36-38).
Regarding claim 18, Bertin teaches the protein element is ground meat (hamburger and sausage Col. 3 lines 27-34).
Regarding claim 19, Bertin teaches the protein element is one of fish, sausage, beef, chicken, turkey, or pork (sausage, beef, chicken, turkey Col. 3 lines 27-34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin, in view of  what will be called ‘Bite’s (2017) in Make Ahead Breakfast Freezer Sandwiches.
Regarding claim 4, Bertin teaches the limitations of claim 1 as seen above, as well as further teaching the protein element comprises one of egg and egg white (egg Col. 3 lines 12-14). It does not teach the eggs being frozen. Bites, in the same field of endeavor teaches freezing a breakfast sandwich comprising egg (Recipe notes). It would have been obvious to one of ordinary skill in the art, at the time of filing, to apply the frozen method of Bites to the egg aspect of Bertin’s invention. A person of ordinary skill in the art would have been motivated to make this modification to create a grab and go breakfast option that is ready quickly (Bites Par. 2). 
Regarding claim 5, Bertin and Bites teach the limitations of claim 4 as seen above, as well as further teaching the one of frozen egg and frozen egg white further comprises cheese (cheese, combination of ingredients Col. 3 lines 27-34).
Claims 9,13, 20-21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bertin, in view of Melling in Review: Odoms Tennessee Pride Sausage ad Buttermilk Biscuits(2018).
Regarding claim 9, Bertin teaches the limitations of claim 1 as seen above; however, it does not teach placing the protein element into the package between two cooked bread elements. Melling, in the same field of endeavor, teaches placing the protein element into the package between two cooked bread elements without sealing either of the two cooked bread elements to any other element in the package (between two halves of biscuit Image 2). It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method of Bertin with the bread elements of Melling. One of ordinary skill in the art would have been motivated to make this modification to ensure a tasty product with the perfect mix of sweet and savory (Melling Par. 1).
Regarding claim 13, Melling further teaches placing seasoning in the package prior to sealing the package (spices Image 6). 
Regarding claim 20, Bertin teaches the method of claim 1 as seen above, which comprises the limitations: a method of preparing a food item, comprising the steps of: placing at least one uncooked protein element and at least one cooked bread element into a package without sealing the at least one cooked bread element to any other element in the package; sealing the package without sealing the at least one cooked bread element to any other element in the package; forming a food item by cooking the uncooked protein element in the sealed package without sealing the at least one cooked bread element to any other element in the package. Bertin also teaches the uncooked protein element is ground meat (hamburger and sausage Col. 3 lines 27-34) and the sealing method is vacuum sealing (vacuum sealing package Col. 1 line 49); however, it does not teach the bread element is two cooked portions of a bun. Melling teaches the bread element is two cooked portions of a bun (biscuit Image 2). As in claim 9, it would be obvious to one of ordinary skill in the art to modify the bread element of Bertin with the biscuit element of Melling. One of ordinary skill in the art would be motivated to make this modification to ensure a tasty product with the perfect mix of sweet and savory (Melling Par. 1). 
Regarding claim 21, Bertin and Melling teach the limitations of claim 20 as shown above. Bertin further teaches cooking the ground meat in the sealed package comprising cooking only the ground meat in the package (cooking the first and second elements in the sealed package Col. 1 lines 48-51). As the bread element is already cooked, it would follow that when the package is cooked, only the uncooked protein element will be cooked in the process.
Regarding claim 23, Bertin further teaches the second kind of protein is cooked bacon (bacon Col. 3 lines 27-34, at least one of the food elements could be cooked prior to placing in the package Col. 3 lines 48-50) and as above for Claim 16.
Regarding claim 24, Bertin teaches placing at least one of cheese, cooked onions, one or more sauces, and one or more condiments in the package prior to sealing the package as seen as seen in the above rejections for claims 10-12(onions Col. 3 lines 27-34, at least one food element can be cooked Col. 3 lines 48-50).

Regarding claim 25, Bertin teaches a method of preparing a food item (method of preparing a food item Col. 1 lines 43-44), comprising the steps of: placing at least one uncooked protein element (meat preferably uncooked Col. 3 lines 27-38) and at least one uncooked dough element (raw puff pastry Col. 3 lines 12-14) into a package (placing first food element then second food element in a package base Col. 1 lines 45-47 fig. 4-6); sealing the package (vacuum sealing package Col. 1 line 49); forming a food item by cooking the uncooked protein element and the at least one uncooked dough element in the sealed package (forming food item by cooking the first and second elements in the sealed package (Col. 1 lines 48-51). Bertin does not teach that the uncooked dough is frozen. Melling teaches frozen dough (frozen biscuits Image 5-6). It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the uncooked dough of Bertin with the frozen aspect of Melling. One of ordinary skill in the art would have been motivated to make this modification for the convenience of storing in the freezer (Par. 1). 
Regarding claim 26, Bertin and Melling teach placing the at least one uncooked protein element and the at least one frozen uncooked dough element into a package without sealing the at least one frozen uncooked dough element to any other element in the package; sealing the package comprises sealing the package without sealing the at least one frozen uncooked dough element to any other element in the package; and forming the food item by cooking the uncooked protein element and the at least one uncooked dough element in the sealed package comprises forming the food item by cooking the uncooked protein element and the at least one uncooked dough element in the sealed package to from a cooked protein element and at least one cooked bread element without sealing the at least one cooked bread element to any other element in the package as seen in the rejection for claim 25 above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bertin and Melling as applied to claim 20 above, and further in view of Pierce (2019) in Egg Sandwich.
Regarding claim 22, Bertin and Melling teach the limitations of claim 20 as seen above. Bertin teaches cooking the ground meat in the package as in the rejection of claim 21 above; however, neither Bertin or Melling teach browning at least one of the two cooked portions of the bun. Pierce, in the same field of endeavor, teaches (browning the outside of the sandwich Par. 5). It would have been obvious, at the time of filing, to modify the method of Bertin and Melling with the browning method of Pierce. One of ordinary skill in the art would have been motivation to make this modification to prevent a soggy sandwich (Pierce, tips section).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL M MILLER whose telephone number is (571)272-7857. The examiner can normally be reached Monday - Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL M MILLER/Examiner, Art Unit 4172
                                                                                                                                                                                                        /REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797